Citation Nr: 9917475	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-41 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The Board remanded this matter in January 1998 for the 
following development: 1.) The RO was to clearly establish 
whether they considered all psychiatric manifestations to be 
service-connected; and 2.) The examiners who conducted the 
March and April 1996 VA examinations were to resolve the 
conflict between the GAF results and the opinions regarding 
the degree of the veteran's impairment.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected PTSD results in considerable social 
and industrial impairment.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (1996, 1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected post 
traumatic stress disorder (PTSD), disables him to such an 
extent that a higher rating is warranted.  It is the decision 
of the Board that the evidence favors his claim for an 
increased rating for PTSD.  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In June 1996, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for PTSD to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations. Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The rating criteria changed during the pendency of the claim.  
Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as follows:

The attitudes of all contacts except the 
most intimate were so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment...........................100
Ability to establish and maintain 
effective or favorable relationships with 
people was severely impaired.  The 
psychoneurotic symptoms of such severity 
and persistence that there was severe 
impairment in the ability to obtain or 
retain employment....................70
Ability to establish or maintain 
effective or favorable relationships with 
people was considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels were so reduced as to result in 
considerable industrial impairment.............50
Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial 
impairment...................................................30

38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..................................
............................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30

38 C.F.R. §4.130 (1998).  

VA compensation and pension examination, dated March 1996, 
disclosed the veteran's results on the Shipley Institute of 
Living Scale, Beck Depression Inventory, State Trait Anxiety 
and Anger Inventories, and the Minnesota Multiphasic 
Personality Inventory-Depression Scale.  His score on the 
Shipley Institute of Living Scale indicated that he had an 
estimated low/average level of intellectual functioning.  He 
obtained a score of 25 on the Beck Depression Inventory 
indicative of a moderate level of depressive symptoms.  On 
the State Trait Anxiety and Anger Inventories, the veteran 
obtained scores indicative of severe and chronic elevations 
in general anxiety.  His scores of 113 on the Mississippi 
Scale, 32 (heavy) on the Combat Exposure Scale and a standard 
score of 85 on the PK subscale of the MMPI-II and his 
responses on the SCID support a diagnosis of PTSD.  His 
response to items on the MMPI-II suggests a veteran who was 
willing to give an honest and valid account of his current 
emotional state.  The veteran's profile on the Validity 
Scales of the MMPI-II indicated that he was experiencing 
general, emotional distress.  His scores on the clinical 
scales showed that he was preoccupied by health related 
concerns.  The veteran revealed concerns of future 
complications with his kidney, medical sequelae, panics and 
gut related problems.  Individuals with similar profiles 
often tended to react to stress with physical symptoms.  
These respondents were generally anxious, tense and nervous.  
They worried excessively and were vulnerable to both real and 
imagined stress.  They tended to anticipate problems before 
they occurred and worried about these potential problems.  
Such respondents showed signs of clinical depression.  They 
had a strong need for achievement and recognition, and felt 
sad and depressed when not recognized.  They tended to be 
indecisive, and harbor feelings of inadequacy, insecurity and 
inferiority.  In relationships, these respondents were often 
passive, dependent and had difficulty in being appropriately 
assertive.  The examiner opined that the veteran appeared 
capable of managing any benefit payments.  In summary, the 
examiner stated that the veteran appeared to have chronic 
symptoms of PTSD that were exacerbated recently secondary to 
a major depressive episode.  These symptoms of PTSD included 
decreased concentration, irritability and changes in 
significant activities, impaired the veteran's ability to 
perform his desired occupation as a salesman.  He denied any 
symptoms of mental disorders, other than simple phobia.  
There was no evidence of mania or hypomania, current drug and 
alcohol dependence of abuse, other anxiety disorders, or 
eating disorders.  The diagnoses were chronic, severe PTSD 
and recurrent, moderate major depression with atypical 
features.  The veteran's Global Assessment of Functioning 
(GAF) score was 55.  Global Assessment of Functioning is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richardson v. Brown, 9 Vet. App. 266 (1996). 

VA mental disorders examination, dated April 1996, revealed 
that the veteran was pleasant and answered all questions 
asked in a coherent, relative fashion.  He was oriented to 
time, place and person; his sensorium was clear.  The veteran 
denied any auditory or visual hallucinations and suicidal 
ideations.  He had homicidal feelings when he saw Vietnamese 
people.  The veteran's recent and remote memory was intact.  
His insight and judgment were fair and his intelligence was 
average.  The veteran's mood was moderately depressed.  The 
diagnoses were PTSD and recurrent major depression with a GAF 
of 65.  The examiner opined that the veteran was competent 
and felt that the veteran needed to get into treatment 
especially if it related to his major depression.  In 
addition, the examiner thought that the veteran would benefit 
from a PTSD clinic.  The examiner had not reviewed the 
findings of the psychological testing.  

In September 1996 the veteran's wife and a friend wrote 
letters regarding his mental state.  His wife wrote that he 
spoke a lot about and relived his Vietnam experiences.  She 
indicated that in 1980 he became depressed and turned to 
alcohol as an escape.  The veteran's wife stated that he was 
antisocial and trusted no one; he felt he could no longer 
work with the public as an automobile salesman and went into 
construction.  She reported that this devested her and their 
children and that the job change caused a financial strain on 
their household that currently affects them.  The veteran's 
wife wrote that his PTSD changed his life and affected their 
marriage and family life.  His friend wrote that the veteran 
was a hard worker, but for the previous 15 years he noticed a 
steady decline in his state of mental well being and in his 
ability to work and relate to others.  The veteran's friend 
recalled that just after his military service he seemed to 
turn to the use of alcohol for calming his nerves and for 
forgetting the terrible experiences and memories of is combat 
days in Vietnam.  His friend felt that his tour in Vietnam 
affected his overall mental health to such an extent as to 
cause severe industrial impairment, in that his ability to 
relate to the work environment as well as social groups and 
peers were the direct result of PTSD.  The veteran's friend 
stated that PTSD precluded him from performing his best, as 
he had prior to service in Vietnam.  

At the November 1996 RO hearing the veteran testified that he 
was depressed daily and that since Vietnam he has had 
horrible thoughts daily.  He stated that he had to change 
jobs from sales to construction because he could not be 
around people and that as the years went on he felt rejected; 
he began to feel worse and felt as though he was no longer a 
team player.  Initially he was in sales management but was 
frequently agitated when employees came to him with problems.  
He was abrupt and frustrated with the employees; eventually 
he resigned from the company.  The veteran reported that more 
recently he had been given light duty at work and that in 
some instances he got along with his fellow workers.  He 
asserted that he did not hang out in crowds or groups and he 
tended to stay to himself.  The veteran testified that he 
purposely avoided his fellow workers.  He was laid off, 
unemployed for a year, because of his attitude and sought 
help from the Vet Center in trying to obtain a government 
job.  The veteran indicated that he went through several 
jobs, which did not last very long and returned to 
construction.  He stated that he became upset when he saw 
Vietnamese people or people of Asian decent and was terrified 
when he heard that Nike was opening a plant in Vietnam.  The 
veteran indicated that prior to going to Vietnam he was 
ambitious and that after returning home he did not strive for 
anything too much.  He reported that he could not cope with 
society and that he was having family problems and no longer 
enjoyed his life with his family.  

The Board remanded the issue of an increased evaluation for 
PTSD in January 1998.  The RO was to clearly establish 
whether they considered all psychiatric manifestations to be 
service-connected.  If there were differentiation of 
symptoms, such differentiation was to be made by a competent 
professional.  The claims were to be returned to the 
examiners who conducted the March and April 1996 VA 
examinations.  It was requested that the examiners resolve 
the conflict between the GAF results and the opinions 
regarding the degree of the veteran's impairment.  

Pursuant to the Board's remand the VA examiner, in September 
1998, reviewed the veteran's claims file and psychological 
testing done in March 1996.  The veteran was re-examined.  
Objective findings revealed a dysphoric and somewhat anxious 
mood.  The veteran reported that he heard voices of the guys 
hollering and heard his buddy talking to him.  He stated that 
he had visions of the enemy coming and that this occurred 
mostly in flashbacks when he was sitting on the side of the 
bed at night.  The veteran had suicidal thoughts but no 
attempt was made.  He felt homicidal when he was in rage and 
especially towards Vietnamese people whom he tried to avoid.  
His insight was good and his concentration and attention were 
adequate.  The veteran's judgment was fair and his recent and 
remote memory were intact.  He was of average intelligence.  
The diagnoses were PTSD and recurrent major depression with a 
GAF score of 60.  The examiner opined that the veteran 
currently seemed to be suffering more from his depressive 
symptomatology as well as a bit more from his symptoms of 
PTSD than he was two years ago.  Currently, he seemed to have 
a problem establishing and maintaining relationships with 
people and feeling comfortable around them.  In addition, he 
felt he had decreased efficiency in the work area.  The 
examiner did not see this as a conflict of a GAF score.  The 
psychologist gave a GAF score of 55 when the examiner felt 
the veteran had a 65, the examiner believed that the 
difference in GAF scores was a matter of perception.  The 
prognosis was fair to guarded because of the veteran's lack 
of interest in treatment.  

While the veteran is competent to assert that his service- 
connected psychiatric disability was more sever than 
evaluated; the medical records provide the most probative 
evidence as to the extent of the disability.  The medical 
reports show the medical professionals consistently found the 
veteran to be of average intelligence, depressed with fair 
judgment and that his memory was intact.  The April 1996 and 
the September 1998 examinations revealed that the veteran 
experienced homicidal ideations.  On the September 1998 
examination the veteran had suicidal ideations.  

Giving the veteran the benefit of the doubt, the Board finds 
that the disability described by the veteran and professional 
examiners more closely approximates a considerable 
impairment, ratable as 50 percent disabilng under the 
criteria in effect when the claim was filed.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  The Board 
agrees with the veteran's September 1996 appeal, that the 
disability manifestations warrant a 50 percent rating.

The symptoms described by the veteran and the examiners, as 
well as the GAF scores, do not approximate the severe 
disability ratable at 70 percent under the old criteria.  

Looking to the new criteria, the evidence shows the veteran 
has reported some occasional thoughts of suicide.  He has not 
described the level of suicidal ideation associated with the 
70 percent rating.  Similarly, while the veteran had 
difficulty working in a sales setting, he has been able to 
adapt to work settings in his current occupation.  The panic 
attacks described by the veteran are part of the criteria for 
the 50 percent rating.  The attacks are not the near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, as 
required for the 70 percent rating.  He has been able to 
establish and maintain effective relationships; the deficits 
in this area do not exceed those contemplated by the criteria 
for the 50 percent rating.  

There is no evidence of any of the other new criteria for a 
70 percent rating .  There are no obsessional rituals which 
interfere with routine activities.  The veteran's speech has 
not been reported to be illogical, obscure, or irrelevant.  
There is no evidence of impaired impulse control (such as 
unprovoked irritability with periods of violence).  There is 
no evidence of spatial disorientation.  Personal appearance 
and hygiene are not neglected.  

The veteran is competent to assert that his disability has 
increased and, the Board agrees that it has advanced to the 
50 percent level.  The medical findings provide the most 
probative evidence as to the extent of the disability.  The 
preponderance of evidence from the veteran and medical 
sources establishes that the disability does not approximate 
either the old or new criteria for the next higher, 70 
percent rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1998).  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

